DOOLING, J.
— Petitioners seek a writ of mandate to compel the Board of Education of the City of San Diego to grant their application for the use of certain school buildings in San Diego in which to hold a series of monthly public meetings on the general theme of ‘1 Civil Liberties and the Constitution.” As in the companion Los Angeles School Board case (L. A. 25788, ante, p. 167 [10 Cal.Rptr. 647, 359 P.2d 45]), petitioners refused to furnish the required “Statement of Information” (Ed. Code, § 16565) and the board denied petitioners’ use of the requested school premises.
The questions presented are identical with those presented in the Los Angeles case, and the disposition should be the same.
Let a peremptory writ of mandate issue directing respondent to act upon any pending or future application by petitioners to be allowed to hold a public meeting or meetings in any of the school buildings described in the petition without *907requiring from petitioners a “Statement of Information” in the form prescribed by section 16565 of the Education Code.
Gibson, C. J., Traynor, J., and Peters, J., concurred.